KRAVITCH, Circuit Judge,
concurring in part and dissenting in part:
I concur in Part I of the majority opinion.
I dissent from Part II because in my view the majority opinion exceeds the established scope of review when it reverses the BIA’s factual determination that Ade-femi was convicted of a firearms offense. The majority opinion correctly indicates that we review the BIA’s factual determinations under the substantial-evidence test, see Najjar v. Ashcroft, 257 F.3d 1262, 1283 (11th Cir.2001), and that we “must affirm the BIA’s decision if it is ‘supported by reasonable, substantial, and probative evidence on the record considered as a whole.’”1 Najjar, 257 F.3d at 1283-84 (quoting Lorisme v. INS, 129 F.3d 1441, 1444-45 (11th Cir.1997)). The majority opinion,' however, fails to recognize the limits on the scope of our review of BIA factual findings. This court has held that *1280the substantial-evidence test is deferential and that “we may not ‘re-weigh the evidence’ from scratch.” Mazariegos v. INS, 241 F.3d 1320, 1323 (11th Cir.2001); see also Najjar, 257 F.3d at 1278 (“Courts of appeal sit as reviewing bodies to engage in highly deferential review of BIA and IJ determinations.... Commensurate with this role, we cannot engage in fact-finding on appeal, nor may we weigh evidence that was not previously considered below.”). Furthermore, the majority opinion ignores the rule that “[t]o reverse a factual finding by the BIA, this Court must find not only that the evidence supports a contrary conclusion, but that it com/pels one.”2 Farquharson v. INS, 246 F.3d 1317, 1320 (11th Cir.2001) (emphasis added); see also 8 U.S.C. § 1252(b)(4)(B) (“[T]he administrative findings of fact are conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary....”); Kenyeres v. Ashcroft, — U.S. -, 123 S.Ct. 1386, 1388, 155 L.Ed.2d 301 (2003) (“A reviewing court must uphold an administrative determination in an immigration case unless the evidence compels a conclusion to the contrary.”); Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (“To reverse the IJ’s fact findings, we must find that the record not only supports reversal, but compels it.”); Fahim v. U.S. Att’y Gen., 278 F.3d 1216, 1218 (11th Cir.2002) (“To conclude that the Board should be reversed, a reviewing Court must find that the record ‘not only supports that conclusion, but compels it.’ ” (quoting INS v. Elias-Zacarias, 502 U.S. 478, 480 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992))).
After reviewing the evidence anew and raising arguments not before the BIA,3 the majority opinion reverses the BIA’s finding that Adefemi was convicted of a firearms offense, concluding that the BIA did not base its finding on clear and convincing evidence.4 In contrast, I would affirm the *1281BIA’s factual finding because it was based on substantial evidence and because the evidence does not compel a contrary conclusion.
First, the BIA based its finding on “ ‘reasonable, substantial, and probative evidence on the record considered as a whole.’” Najjar, 257 F.3d at 1283-84 (quoting Lorisme, 129 F.3d at 1444-45). The INS presented an authenticated document from the City Court of Atlanta to establish Adefemi’s firearms conviction.5 The document indicated that Adefemi was charged only with carrying a concealed firearm. No other offense is mentioned in the section of the document entitled “Offense.” The reverse side of the document shows that Adefemi was fined $330 and given a probated sentence. Although this document may support various conclusions about the final disposition of Adefemi’s case before the City Court of Atlanta, it is, nonetheless, reasonable and probative evidence supporting the BIA’s conclusion that Adefemi was convicted of a firearms offense.
Second, the evidence on the record does not compel a conclusion contrary to the BIA’s factual finding, regardless of whether the evidence may support such a conclusion. See Farquharson, 246 F.3d at 1320. No evidence on the record directly contradicts the BIA’s finding that Adefemi was convicted of a firearms offense. Furthermore, the majority opinion admits that “it [is] impossible to say, with absolute certainty, that Adefemi was not convicted of a firearms offense. But we think this same ambiguity makes it unreasonable to conclude that the document is clear and convincing evidence of such a conviction.” Under our deferential standard of review, however, we may not reverse a factual finding of the BIA simply because we find the evidence to be ambiguous; we may only reverse a factual finding if the evidence compels a contrary conclusion. See id. The majority opinion itself indicates that the evidence does not compel either the conclusion that Adefemi was convicted of a firearms offense or that he was not convicted of a firearms offense, as it finds *1282the evidence ambiguous. Thus, because the evidence does not compel a conclusion contrary to the BIA’s finding, under our precedent, this court should not reverse the BIA’s factual determination.
Respectfully, therefore, I dissent from Part II of the majority opinion, as I would affirm the BIA’s factual determination that Adefemi was convicted of a firearms offense.6

. The majority opinion cites Addington v. Texas, 441 U.S. 418, 424, 99 S.Ct. 1804, 60 L.Ed.2d 323 (1979), for the proposition that our review of the BIA’s factual finding is an "intermediate standard” and Berenyi v. District Director, INS, 385 U.S. 630, 636, 87 S.Ct. 666, 17 L.Ed.2d 656 (1967), for the proposition that the government bears a "heavy burden.” Although these cases are binding Su- . preme Court precedent, their precedential value has likely been lessened by the passage of the Antiterrorism and Effective Death Penalty Act ("AEDPA”), IIRIRA, and precedent interpreting those statutes, which have all occurred since these cases were decided. As noted by the majority, AEDPA and IIRIRA have caused an "upheaval in immigration law.”


. Citing Lorisme v. INS, 129 F.3d 1441, 1445 (11th Cir.1997), the majority opinion does state that "we will not reverse the Board’s determination unless 'a reasonable factfinder would have to conclude' that no conviction has been proved.’’ Hence, the majority opinion appears to recognize that we cannot reverse a factual finding of the BIA unless the evidence compels a contrary conclusion. The majority, however, fails to apply this standard, as it reverses the BIA's factual finding by stating only that "we do not think it may be said that this document [from the City Court of Atlanta], marked in this manner, provides clear and convincing evidence of a firearms conviction.”


. The majority opinion discusses the possibility that Adefemi may have admitted to a lesser violation to avoid the consequences of being convicted of a firearms offense. Although this is a possible interpretation of the evidence, Adefemi did not raise this argument before this court or the BIA.


. The majority cites Dashto v. INS, 59 F.3d 697, 701 (7th Cir.1995), and Murphy v. INS, 54 F.3d 605, 610-12 (9th Cir.1995), as decisions supporting its conclusion that the City Court of Atlanta document was not clear and convincing evidence that Adefemi was convicted of a firearms offense. These decisions, however, are distinguishable. In Dashto, the court reversed the BIA’s determination that the petitioner was convicted of a firearms offense. The INS attempted to establish Dashto’s firearms conviction with a "certified statement of conviction.” Finding that this document was insufficient to establish a firearms conviction, the court stated that "[t]he certified statement of conviction is nothing more than the Clerk of Court’s representation as to the underlying court records.... The clerk's function in completing that statement is wholly ministerial, and to the extent the statement is inconsistent with the records she has purported to summarize, it is the records themselves that control.... [T]he INS has pointed to no court record which confirms that Dashto in fact used a handgun....” Dashto, 59 F.3d at 701. Here, in contrast, the INS has presented a court record indicating Adefemi was charged with a firearms offense and convicted. In addition, the Dashto court stated that "Dashto contended that the certificate was inaccurate, and testified before the ’ Immigration Judge that in actuality, the only *1281weapon used during the robberies was a knife, not a handgun.” Id. at 699-700. Ade-femi, however, has never contended that the City Court of Atlanta document was inaccurate or that the weapon described in the document is anything other than a firearm.
In Murphy, the Ninth Circuit concluded that the INS did not prove the petitioner’s alienage by clear and convincing evidence. The INS attempted to demonstrate that the petitioner was not born in the United States Virgin Islands by lack of any birth certificate and the introduction of an unauthenticated INS form. Addressing the INS form, the court stated that "the unauthenticated [form] merits little (if any) weight, as acknowledged by the BIA. Murphy disputed the significant information [listed on the form], such as place of birth, [and] names of parents.... Murphy also provided information regarding the source of the information recorded on the form, an INS informant who apparently had some ulterior motive to make statements against Murphy.” Murphy, 54 F.3d at 610. Based on these facts, the Murphy court concluded that the unauthenticated form, combined with other evidence, was insufficient to establish the petitioner's alienage. The majority opinion appears to argue that the Murphy court's decision regarding the unauthenticated INS form supports its decision. The City Court of Atlanta document, however, is an official court document, not an unauthenticated form of a government agency. Furthermore, as stated previously, Adefemi has never contested the validity of the information contained in the document.


. The majority opinion labels the document a "traffic ticket” and argues that the INS could have established the firearms conviction through other means. Regardless of what type of document it is, Adefemi has never argued, and the majority opinion does not contend, that the City Court of Atlanta document is not authentic or that it does not fall within 8 U.S.C. § 1229a(c)(3)(B)'s list of documents that can be used to establish a conviction.


. I would also reach the remaining issues raised by Adefemi on appeal and affirm the BIA’s determination that he is deportable and ineligible for discretionaiy relief under § 212(c).